Citation Nr: 0946985	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  03-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to June 
1979.  He was a member of the Army Reserve from May 1980 to 
May 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which found that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for a low back disorder and post traumatic stress 
disorder.  The Veteran appealed.

In a September 2005 decision, the Board reopened and remanded 
the issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD and paranoid 
schizophrenia to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The Board also remanded the claim 
to reopen the issue of entitlement to service connection for 
a low back disorder for further evidentiary development.  The 
AMC/RO completed the additional development as directed, 
continued to deny to reopen the low back claim and denied the 
acquired mental disorder claim on the merits, and returned 
the case to the Board for additional appellate review.

In a decision dated in September 2008, the Board denied the 
Veteran's appeal to reopen his low back claim, and he 
appealed the decision to the United States Court of Appeals 
For Veterans Claims (Court).  In June 2009, the Veteran, 
through his attorney, and the Secretary of Veterans Affairs, 
submitted a Joint Motion For Remand (Motion).  In an Order 
also dated in June 2009, the Court granted the Motion, 
vacated the September 2008 Board decision, and remanded the 
case to the Board for further appellate review consistent 
with the Motion.

In September 2008, the Board again remanded the claim of 
entitlement to service connection for a psychiatric disorder 
to the RO, via the AMC, in Washington, DC, for additional 
development.  The AMC/RO completed the additional development 
as directed, continued to deny the claim, and returned the 
case to the Board for further appellate review.

In the decision below, the Board declines to reopen the low 
back claim and, for the reasons discussed below, REMANDS the 
issue of entitlement to service connection for a psychiatric 
disorder, to include PTSD and paranoid schizophrenia, to the 
VA RO.


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disorder 
was denied in an April 1984 Board decision, and that decision 
is final.

2.  The evidence associated with the claims file subsequent 
to the April 1984 Board decision does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The April 1984 Board decision which denied entitlement to 
service connection for a low back disorder is final; the 
evidence presented since the April 1984 Board decision is not 
new and material.  The claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
February 2002 and October 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The October 2005 letter was issued pursuant to a Board remand 
specifically to inform the Veteran of the information and 
evidence needed to reopen a claim.  While the October 2005 
letter substantially complied with the requirements of notice 
for a claim for service connection, it did not fully comply 
with the notice requirements related to an application to 
reopen.  Specifically, the October 2005 letter did not inform 
the Veteran why his claim was denied in 1984 and what type 
evidence would supply the missing element.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Generally this oversight 
would necessitate a remand.  Considering the circumstances of 
the instant case, however, the Board finds a remand would not 
in fact benefit the Veteran substantively.  Instead, the 
Board will test for prejudice.  See Shineski v. Sanders, ___ 
U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

The primary basis on which the Board finds the Veteran has 
not been prejudiced by the content-deficiency of the VCAA 
notice letters is that he is represented by an attorney.  His 
attorney has demonstrated through the argument presented to 
the Court on the Motion and in the argument submitted to the 
Board in October 2009 that she is fully aware of what is 
needed to establish the Veteran's claim to reopen.  
Consequently, it would not serve any substantive purpose, or 
benefit the Veteran, to remand the case solely for Kent-
compliant VCAA notice.  See Andrews v. Nicholson, 421 F.3d 
1278, 1283 (Fed. Cir. 2005).  The Board further finds the 
Veteran has had a meaningful opportunity to participate in 
the adjudication of his claim throughout the entire process.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).

Although the post-decision VCAA letters have not been fully 
content-compliant, the Board nonetheless notes the Veteran's 
claim was reviewed on a de novo basis following the letters.  
The RO's failure to provide the Veteran notice of how 
disability ratings and effective dates are determined in the 
event service connection is granted, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), is not prejudicial in 
light of the decision reached below.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  All reasonable 
efforts were expended to determine whether there are 
additional service treatment or in-service clinical records 
extant.  The National Personnel Records Center advised 
searches were made under both the Veteran's current and 
former surname with negative results.   While the Veteran may 
not have received full notice prior to the initial decision, 
after notice was provided, as found above, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by an 
appellant or obtained on his/her behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Background of Original Claim

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status will not always constitute 
competent medical evidence.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see also  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, the Veteran has the burden of 
showing an increase in disability during service.  If the 
Veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Historically, VA received the Veteran's claim for his back in 
October 1981, where he noted only a back condition on the VA 
Form 21-526.  The evidence of record at the time consisted of 
active duty service treatment records and a VA report of 
examination.  The Veteran's May 1976 Report Of Medical 
History for his preinduction examination noted a history of 
recurrent back pain.  The examiner noted lumbosacral spasms 
following exertion approximately once a year, and that the 
Veteran had not used prescribed medication.  The May 1976 
Report Of Medical Examination assessed the Veteran's spine as 
normal but noted the history of a lumbosacral spasm and 
assigned a P2 physical profile.  An individual's physical 
profile is divided into six categories (PULHES).  The number 
2 indicates that that the appellant possessed a less than 
normal level of medical fitness.  Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992).

Service treatment records note multiple joint pain complaints 
during service for other than the back, to include inpatient 
treatment for the right knee.  Significantly, the service 
treatment records are negative for any entries related to 
complaints, findings, or treatment for, the low back or a low 
back disorder.  The Veteran's May 1979 Report Of Medical 
History for his examination at separation noted a history of 
recurrent back pain.  The examiner noted occasional low back 
pain, with the then last episode a year prior.  The May 1979 
Report Of Medical Examination For Separation notes the spine 
was assessed as normal.

The record also contained a December 1981 VA examination 
report which noted complaints of various joint pains 
including the lower back.  The report notes the Veteran 
stated that his back-and other joints, started to cause 
greater pain while he was stationed at Ft. Lewis, Washington.  
The examiner specifically noted the Veteran did not provide a 
history of a back injury or actual pain that originated from 
the back, but pain that radiated upward to the back.  
Physical examination revealed no tenderness of the back, and 
back movements were done smoothly and well without complaint.  
X-rays revealed a pars interarticularis defect of the left L-
5 vertebrae.  There was no evidence of spondylolisthesis.

The RO noted the above evidence and findings and determined 
the Veteran's low back condition was a constitutional or 
developmental defect.  The claim was denied, and the Veteran 
appealed to the Board.

Although the Veteran had not previously claimed a specific 
in-service back injury, he noted on his substantive appeal 
that he injured his back at Ft. Lewis in February 1978 on a 
night parachute jump.  The April 1984 Board decision 
determined the Veteran's low back disorder was a congenital 
or developmental defect that existed prior to service, and 
that there was no medical evidence of trauma or disease which 
could have increased the underlying pathology in service.  
The April 1984 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002).

New and Material Evidence

Governing Law and Regulation

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Court has held that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
April 1984 Board decision in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

Analysis

The evidence added to the record since the 1984 Board 
decision includes substantial additional private, service, 
state, and VA medical records.  These records note at least 
three post-service on-the-job back injuries in 1981, 1987, 
and 1999.  While they are new, in the sense that they were 
not before the Board in 1984, they are not material.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing Veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen a claim for service connection based on 
new and material evidence.).  Further, while these records 
note the Veteran's reported history of an in-service back 
injury in 1978 and the three subsequent injuries as re-
injuries, those entries were recorded history provided by the 
Veteran-a history previously rejected in the 1984 decision.  
See  Reonal v. Brown, 5 Vet. App. 458 (1993); see also 
Pellerin v. Brown, 10 Vet. App. 415, 418 (1997).   None of 
the additional medical records contain any competent medical 
evidence linking, or even suggesting a link, between any 
current low back disorder and the Veteran's active duty 
service.

As to any statement or assertion by the Veteran that a 
current low back disorder is medically linked to his active 
service or a reputed in-service injury, there is no evidence 
the Veteran has any medical training which make him competent 
to opine on such a linkage.  Further, the recently clarified 
and liberalized standard as to when a lay person may provide 
such competent evidence does not aid the Veteran.  See 
Jandreau, 492 F.3d 1372.  The Veteran is competent to provide 
evidence of an event or injury, see 38 C.F.R. § 3.159(a), but 
his personal account of the putative injury was rejected in 
the 1984 decision.  The Board further notes that whether a 
current low back disorder is medically linked to active 
service is not within the general knowledge and capability of 
an average layperson, especially after three post-service 
injuries.  Moreover, there is no evidence of a 
contemporaneous medical finding or diagnosis on which the 
Veteran might base his lay opinion or report.  See Jandreau, 
492 F.3d 1372.

The essence of the Motion was that the September 2008 Board 
decision failed to recognize or discuss relevant and 
competent lay evidence from the Veteran's mother, Mrs. M.  
The Veteran's attorney asserts her statement is more than 
sufficient to reopen the Veteran's claim.  The Board 
disagrees and rejects the assertion.

The vast majority of Mrs. M's, statement concerns the 
Veteran's mental or psychiatric state.  Insofar as it 
addressed the Veteran's back claim, she noted in her April 
2008 letter (which was received by VA in May 2008) that:

[A]fter going to Germany, Panama, and getting hurt, 
then going to GA, and jumping out of airplanes, he 
was sent to Washington, where he complained of back 
problems, he called me complaining and go to the 
doctor, they told him wasn't anything wrong with 
[sic] and said it was in his head.  I told him to go 
to a doctor outside of the base.

First, the Board is fully mindful that at this stage of the 
Veteran's appeal the credibility of Mrs. M's statement is 
presumed-that is, it is not to be tested for accuracy or 
otherwise tested for weight.  The presumption of credibility, 
however, does not eliminate the requirement that the evidence 
must not be redundant.  The only part of Mrs. M's statement 
that is within her apparent personal knowledge is her account 
of her telephone conversations with the Veteran.  These 
statements recount information which is in fact redundant to 
the evidence or information which was already of record.

The evidence before the Board in 1984 noted the Veteran had 
episodes of back pain approximately once a year, and his last 
episode was approximately in 1978.  Thus, Mrs. M's statement 
to the effect the Veteran complained of back pain while at 
Ft. Lewis, Washington, is in fact redundant, rather than new 
and material.  To the extent Mrs. M recounts what the Veteran 
told her, it must be remembered, as noted above, that the 
Veteran's reports or assertions were previously rejected in 
the 1984 decision.  Mrs. M's letter does not present any 
information as concerns a 1978 back injury at Ft. Lewis, 
which is the Veteran's critical assertion.  (Emphasis added).  
She notes that he was injured in Germany or Panama.  Her 
account of the Veteran's post-service back episodes is not 
material, as there is no competent evidence to link those 
episodes with his active service.  Thus, contrary to the 
representative's assertions, Mrs. M's statement is not new 
and material evidence.

Hence, the Veteran has failed to submit any new and material 
evidence to support his claim.  The evidence submitted since 
April 1984 does not show or indicate a low back disorder 
other than a preexisting congenital or developmental defect, 
which was either incurred or aggravated during his tour of 
active duty service.  38 C.F.R. § 3.156.  Thus, the Board is 
constrained to deny the Veteran's petition.

In as much as the Veteran has not carried his initial burden 
of submitting new and material evidence, the benefit-of-the-
doubt rule is not applicable to this case.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the appeal is denied.


REMAND

The March 2008 psychiatric examination report notes the 
examiner conducted a review of the claims file and, after 
examining the Veteran, rendered an Axis I diagnosis of 
paranoid schizophrenia.  The Axis I diagnosis 
notwithstanding, however, the examiner noted the Veteran's 
main problems were secondary to his Axis II diagnoses of 
paranoid, antisocial and borderline personality disorders.  
The examiner then observed both that, the Veteran's mental 
instability occurred during his active service, and that he 
could not ascertain if the Veteran's mental instability was 
first noticed during his active service.  In any event, the 
examiner opined, with or without military service, the 
Veteran still would have developed severe personality 
problems and a psychotic condition.  The examiner's findings 
raise the necessity for additional findings.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer the claims file, 
and a copy of this remand, to the examiner 
who conducted the March 2008 examination 
and ask him to address the following:

Is there a 50-50 chance the Veteran first 
manifested symptoms of, or developed an 
acquired mental disorder, that was 
superimposed on the preexisting 
personality disorders during his active 
service?
  
If not, is it more likely than not that 
the Veteran first manifested symptoms of 
an acquired mental disorder prior to his 
active service?

If an acquired psychiatric disorder 
preexisted service-as suggested in the 
March 2008 examination report-is there a 
50-50 chance that the rigors of the 
Veteran's active service aggravated any 
preexisting acquired mental disorder 
beyond its normal progression?  If so, 
please state to what degree in percentage 
terms.  

The examiner is advised that the term, 
"50-50 chance" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

Should the examiner advise another 
examination is needed to answer the above 
questions, the RO shall arrange the 
examination.  Please ensure the claims 
files are provided for the examiner's 
review as part of the examination.

If another examination is needed, advise 
the Veteran, and his representative, that 
it is the appellant's responsibility to 
report for the VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event that the appellant 
does not report for any ordered 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

If the examiner who conducted the March 
2008 examination is no longer available, 
please refer the claims file and this 
remand to an equally qualified psychiatrist 
to answer the above questions.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

3.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


